DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The amendment filed February 22,2022 has been entered. Claims 1-2 and 4-16 are cancelled. New claims 17-39 have been added to the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 10/22/2021.
Response to Arguments
Applicant's arguments filed February 22, 2022, regarding the 35 USC 103 rejections of Claims 1-2 and 4-16 have been fully considered and are persuasive for these reasons:
Regarding Applicant’s assertion that Applicant has resolved the issue of indefiniteness with the cancelation of claims 1-2 and 4-16 (Page 12, Para 3), the examiner agrees.
Applicant's arguments filed February 22, 2022, regarding the 35 USC 103 rejections of Claims 17-39  have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Applicant has resolved the issue of indefiniteness from the previous rejection with the deletion of claims 1-16 and addition of 17-39 (Page 12, Para 4), the examiner disagrees, pointing out that claims 17-39 are separate claims and even through the claims 1-16 have been deleted removing the indefiniteness of the previous rejection, the indefiniteness of new claim 22 has not been resolved .
Applicant's arguments filed February 22, 2022, regarding the 35 USC 103 rejections of Claims 17-39 have been fully considered and are moot for these reasons:
Regarding Applicant’s assertion that the combination of Klag and Rohrig combined do not disclose an encircling depression having an ascending and descending profile as mentioned in claim 17 and discussed in the aforementioned interview (Page 12, Para 5), the argument is moot because the new grounds of rejection does not rely on the additional reference added,  International Publication WO2017/213559 by Bergstroem, for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s assertion that  the addition of “ when the bottle teat is oriented upright along the longitudinal axis of the bottle teat…”, and “the profile of the circumferentially encircling depression ascends and descends along the longitudinal axis of the bottle teat” overcomes the rejection with the combination of Klag and Rohrig (Page 14, Para 6), the argument is moot because the new grounds of rejection does not rely on the additional reference added,  International Publication WO2017/213559 by Bergstroem, for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5190174 issued to Klag (Here forth “Klag”) in view of US Publication 20040220618 by Rohrig (Here forth “Rohrig”) and International Publication WO2017/213559 by Bergstroem (Here forth “Bergstroem”).
Regarding claim 17, Klag discloses: A bottle teat comprising: 
a base portion (Fig A) comprising a connecting flange (Fig A); 
[Not taught: the bottle teat is substantially circular in a cross section] running in a direction perpendicular to a longitudinal axis of the bottle teat (Fig A); 
a lip support portion (Fig A) and a nipple portion (Fig A), the nipple portion opening into a teat tip (Fig A); 
in a direction perpendicular to the longitudinal axis (Fig A), the bottle teat comprising, in the lip support portion (Fig A), [Not taught: a non-circular cross section] having a longitudinal axis (Fig A) and a transverse axis (Fig A), the lip support portion (Fig A)  [Not taught: extending less transversely than longitudinally]; 
a flexible portion provided between the base portion and the lip support portion (Column 2 lines 39-45, Fig 1, 20, the flexible portion is shown to very bendable), the flexible portion having enhanced flexibility with respect to the base portion and the lip support portion (Column 2 lines 39-45, Fig 1, 20, the flexible portion is shown to very bendable with respect to the base portion and lip support portion); 
the flexible portion comprising: 
a circumferentially encircling depression in the form of (Fig A), in areas adjacent to the depression (Fig A): (a) an indent (Fig A, the indent is the portion of the neck flexible portion that dips inwards), or (b) a wall thickness narrowing, or (c) both an indent and a wall thickness narrowing; 
the circumferentially encircling depression (Fig A) [Not taught: having an ascending and descending profile] as the depression extends along the circumference (Fig A) of the depression (Fig A) so that, about an axis extending substantially in a direction of the transverse axis (Fig A), the bottle teat has an enhanced flexibility compared to a similarly configured bottle teat (Column 2 lines 39-45, its flexibility makes it comparable) without a depression for pivoting the lip support portion and the nipple portion (Fig A).

    PNG
    media_image1.png
    386
    602
    media_image1.png
    Greyscale

Fig A- Examiner annotated Fig 2 of Klag
But Klag does not expressly disclose a circularly cross-sectioned bottle teat, a non-circular lip portion where the lip portion extends less transversely than longitudinally. Rohrig discloses a similar bottle teat wherein the bottle teat is substantially circular in a cross section (Fig 1, Para 42 lines 8-10); and the bottle teat comprising, a lip support portion (Fig 1, Para 42 lines 13-15) having  a non-circular cross section wherein extending less transversely than longitudinally (Fig C, cross section is non-circular, therefore transverse axis is shorter than longitudinal axis).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag and Rohrig before them, when the application was filed, to have modified the Bottle teat of Klag to make the bottle teat substantially circular and the lip support non-circular extending less transversely than longitudinally, as taught by Rohrig, to advantageously allow the teat to fit with a standard bottle and  have it so that the nipple can be comfortably taken into the infants mouth (Para 42 lines 10-12).

    PNG
    media_image2.png
    430
    357
    media_image2.png
    Greyscale

Fig C- Examiner Annotated Fig 1 of Rohrig
But Klag as modified does not expressly disclose that the circumferentially encircling depression has an ascending and descending profile. Bergstroem discloses a similar bottle teat wherein the circumferentially encircling depression has an ascending and descending profile (Fig 1 and 9, the depression at the bottom of the lip portion has and ascending and descending profile; the profile of the circumferentially encircling depression ascends and descends along the longitudinal axis of the bottle teat).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, and Bergstroem before them, when the application was filed, to have modified the modified bottle teat of Klag to make bottom depression have an ascending and descending profile, as taught by Bergstroem, to advantageously provide an ergonomic design for lip support portion. 
Regarding claim 18, Klag further discloses: wherein the depression runs substantially along a line of intersection (Fig A) or a contact line (Fig A) of an imaginary cone (Fig A) with the bottle teat (Fig A); a tip of the imaginary cone is disposed on the longitudinal axis (Fig A) in a portion that encloses the teat tip and that adjoins the teat tip (Fig A), and the line of intersection runs adjacently or coincidentally with a tangential contact line of the imaginary cone and the bottle teat (Fig A).
Regarding claim 21, Klag further discloses wherein an outer surface of the bottle teat is concavely curved (Fig A) in the area of the depression (Fig A); and the concave curvature comprises a circumferential crest line (Fig A).
Regarding claim 22, Klag further discloses convexly closed area wherein an outer surface of the bottle teat is convexly curved (Fig A)  in an area above and/or below adjacent to the depression (Fig A).
Regarding claim 23, Klag as modified does not expressly disclose a bottle teat with a non-circular cross-section with a longitudinal axis and a shorter transverse axis compared to the longitudinal axis Rohrig discloses a similar bottle teat wherein in the flexible portion (Fig B) or in the nipple portion (Fig B) the bottle teat comprises a non-circular cross section (Para 42 lines 13-15)  with a longitudinal axis (Fig C) and a shorter transverse axis (Fig C, cross section is non-circular, therefore transverse axis is shorter than longitudinal axis) compared to the longitudinal axis Fig C, Para 42 lines 14-15, since the nipple portion is oval and not circular, the transverse axis will be shorter compared to the longitudinal axis).

    PNG
    media_image3.png
    238
    428
    media_image3.png
    Greyscale

Fig B- Examiner annotated Fig 2 of Rohrig
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, and Bergstroem before them, when the application was filed, to have modified the bottle teat of Klag to make the cross section of the nipple and lip support non-circular, as taught by Rohrig, to advantageously allow the nipple to be comfortably taken into the infants mouth (Para 42 lines 10-12). 
Regarding claim 24, Klag further discloses wherein above the depression (Fig A) and adjacent to the depression the bottle teat comprises an inwardly projecting bead-like material reinforcement (Column 2 lines 39-41, Fig A, 32, the thickened wall portions running circumferentially around the entire circumference are projected bead-like material reinforcements prevents bending in the area that is reinforced. The examiner is interpreting the bead reinforcement material to be anything that makes the area rigid).
Regarding claim 25, Klag as modified includes all of the limitations, including wherein the inwardly projecting bead-like material reinforcement runs over the entire circumference (Detailed description of rejection in claim 24).
Regarding claim 26, Klag further discloses wherein under the flexible portion the bottle teat (Fig A) comprises a cross-sectional (Fig A) narrowing that is adjoined by the connecting flange (Fig A, between the connecting flange and flexible portion, there is a smaller circumference above the connecting flange that can be seen. This means a cross-sectional narrowing could be seen in this area).
Regarding claim 28, Klag as modified does not expressly disclose a concavely curved outer surface at least in sections in a cross-sectional area running in the direction of the transverse axis in the lip support region  Rohrig discloses a similar bottle teat wherein the bottle teat comprises a concavely curved outer surface (Fig C) at least in sections in a cross-sectional area running in the direction of the transverse axis (Fig C) in the lip support region (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, and Bergstroem before them, when the application was filed, to have modified the bottle teat of Klag to make the bottle teat comprises a concavely curved outer surface, at least in sections in a cross-sectional area running in the direction of the transverse axis (Fig C) in the lip support region, as taught by Rohrig, to advantageously allow the nipple to be comfortably taken into the infants mouth (Para 42 lines 10-12). 
Regarding claim 29, Klag as modified does not expressly disclose the bottle teat comprises a concavely curved outer surface throughout in a cross-sectional area running in the direction of the transverse axis in the lip support region. Rohrig discloses a similar bottle teat wherein the bottle teat comprises a concavely curved outer surface (Fig C, the concavely curved surface runs throughout the cross-sectional area running in the direction of the transverse area in the lip support region) throughout in a cross-sectional area running in the direction of the transverse axis (Fig C) in the lip support region (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, and Bergstroem before them, when the application was filed, to have modified the bottle teat of Klag to make the bottle teat comprises a concavely curved outer surface, throughout the  cross-sectional area running in the direction of the transverse axis in the lip support region, as taught by Rohrig, to advantageously allow the nipple to be comfortably taken into the infants mouth (Para 42 lines 10-12). 
Regarding claim 30, Klag as modified does not expressly disclose that the bottle teat comprises a planar or convexly curved outer surface at least in sections, in a cross-sectional area running in the direction of the longitudinal axis in the lip support region or the outer surface is composed of a combination of a planar and convexly curved surface Rohrig discloses a similar bottle teat wherein the bottle teat comprises a planar or convexly curved outer (Fig C) surface at least in sections, in a cross-sectional area running in the direction of the longitudinal axis (Fig C) in the lip support region (Fig B) or the outer surface is composed of a combination of a planar and convexly curved surface (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, and Bergstroem before them, when the application was filed, to have modified the bottle teat of Klag to make the bottle teat comprises a planar or convexly curved outer surface at least in sections, in a cross-sectional area running in the direction of the longitudinal axis in the lip support region or the outer surface is composed of a combination of a planar and convexly curved surface, as taught by Rohrig, to advantageously make the teat ergonomic for the baby to drink out of. 
Regarding claim 31, Klag further disclose wherein the outer surface of the bottle teat comprises a convexly curved section (Fig A) in the nipple area (Fig A) both in a cross-sectional area running parallel to the longitudinal axis (Fig A) and also to the transverse axis (Fig A).
Regarding claim 32, Klag further discloses wherein the connecting flange (Fig A)  comprises an upper side (Fig A) having a circumferential groove (Fig A).
Regarding claim 33, Klag further discloses wherein the circumferential groove (Fig A) is on an upper side of the flange (Fig A).
Regarding claim 36, Klag further discloses wherein the connecting flange (Fig A) comprises an underside having a downwardly projecting sealing lip (Fig A, the direction the flange faces is 90 degrees from the teat tip. Since directional directions are relative, the flange can be considered downwardly).
Regarding claim 37, Klag further disclose wherein: the connecting flange (Fig A) comprises an underside having a circumferential groove; and the downwardly projecting sealing lip is adjacent to the circumferential groove (Fig A, the direction the flange faces is 90 degrees from the teat tip. Since directional directions are relative, the flange can be considered downwardly).
Regarding claim 38, Klag as modified includes all of the limitations, including wherein the circumferentially encircling depression with the ascending and descending profile as the depression extends along the circumference of the depression (detailed description of the rejection of claim 17) at least when the bottle teat is oriented upright along the longitudinal axis of the bottle teat so that, about an axis extending substantially in a direction of the transverse axis, the bottle teat has an enhanced flexibility compared to a similarly configured bottle teat without a depression for pivoting the lip support portion and the nipple portion (detailed description of the rejection of claim 17).
Regarding claim 39, Klag as modified includes all of the limitations, including the profile of the circumferentially encircling depression ascends and descends along the longitudinal axis of the bottle teat (detailed description of the rejection of claim 17).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klag, Rohrig, and Bergstroem and further in view of US Publication 2005/0247658 by Renz (Here forth “Renz”).
Regarding claim 19, Klag as modified above does not expressly disclose a thickness of the wall of the bottle teat in an area of the depression is at least 30 % smaller than in an area adjoining the depression. Renz discloses a similar bottle teat wherein a thickness of the wall of the bottle teat in an area of the depression is at least 30 % smaller than in an area adjoining the depression (Fig D, Para 25 lines 13-14 and Para 28 lines 1-2 and 4-6, the thickness decreases at depression 47 between 45 and 52; the difference in thickness is over 30% at depression based on wall thicknesses for 45 and 52 provided; Calculations: ((0.8mm-.5mm)/((0.8mm+.5mm)/2)X100=(0.3/.65)X100=46%; Calculations ((2.0mm-1.0mm)/((2.0mm+1.0mm)/2)X100=(1.0/1.5)X100=67%).

    PNG
    media_image4.png
    358
    821
    media_image4.png
    Greyscale

Fig D- Examiner Annotated Fig 8 of Renz
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, Bergstroem, and Renz before them, when the application was filed, to have modified the modified bottle teat of Klag to make the depression wall thickness at least 30% smaller, as taught by Renz, to increase the flexibility of the bottle at that area, allowing for greater flexibility of the teat.
Additionally and in the alternative, if an argument may be made that Klag’s bottle teat as modified above does not feature a thickness reduction range which overlaps fully with the recited 30-to-100% reduction range, then it would have been obvious to a person of ordinary skill in the art at the time the application was filed, to provide that the thickness reduction range corresponds to the depression thickness being specifically “at least 30% smaller”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 20, Klag as modified above does not expressly disclose a thickness of the wall of the bottle teat in an area of the depression is at least 30 % smaller than in an area adjoining the depression. Renz discloses a similar bottle teat wherein a thickness of the wall of the bottle teat in an area of the depression is at least 50 % smaller than in an area adjoining the depression (Fig D, Para 25 lines 13-14 and Para 28 lines 1-2 and 4-6, the thickness decreases at depression 47 between 45 and 52; the difference in thickness is over 50% at depression based on wall thicknesses for 45 and 52 provided; Calculations: ((0.8mm-.5mm)/((0.8mm+.5mm)/2)X100=(0.3/.65)X100=46%; Calculations ((2.0mm-1.0mm)/((2.0mm+1.0mm)/2)X100=(1.0/1.5)X100=67%).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, Bergstroem, and Renz before them, when the application was filed, to have modified the modified bottle teat of Klag to make the depression wall thickness at least 50% smaller, as taught by Renz, to increase the flexibility of the bottle at that area, allowing for greater flexibility of the teat.
Additionally and in the alternative, if an argument may be made that Klag’s bottle teat as modified above does not feature a thickness reduction range which overlaps fully with the recited 50-to-100% reduction range, then it would have been obvious to a person of ordinary skill in the art at the time the application was filed, to provide that the thickness reduction range corresponds to the depression thickness being specifically “at least 50% smaller”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Klag, Rohrig, and Bergstroem and further in view of  US Publication 20100140204 by Vischer (Here forth “Vischer”).
Regarding claim 27, Klag does not expressly disclose wherein the bottle teat comprises a substantially constant wall thickness in an area of the cross-sectional narrowing. Vischer discloses a similar bottle teat wherein the bottle teat comprises a substantially constant wall thickness in an area of the cross-sectional narrowing (Para 62 lines 1-2, Teat 1 shown in Fig 2 has areas of narrowing cross-sectional areas but has constant wall thickness throughout).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, Bergstroem, and Vischer before them, when the application was filed, to have modified the modified bottle teat of Klag to keep the wall thickness the same throughout the teat, as taught by Vischer, to advantageously prevent weakness in certain areas, where the wall would have been thin, while the teat is flexibly moving. 
Claim 34 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Klag, Rohrig, and Bergstroem and further in view of  International Publication EP0757909 by Chao (Here forth “Chao”).
Regarding claim 34, Klag as modified does not expressly disclose that the connecting flange comprises an underside having a circumferential groove. Chao discloses a similar bottle teat wherein the connecting flange comprises an underside (Fig E) having a circumferential groove (Fig E).

    PNG
    media_image5.png
    222
    430
    media_image5.png
    Greyscale

Fig E- Examiner annotated Fig 3A of Chao

It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, Bergstroem, and Chao before them, when the application was filed, to have modified the modified bottle teat of Klag to a circumferential groove on the underside running according to the edge of an upper connecting opening of a container to provide an addition seal to the sides of the top of the container, as taught by Chao, to advantageously prevent any leakage of the contents in the container and prevent the teat from detaching from the container. 
Regarding claim 35, Klag as modified does not expressly disclose the circumferential groove is configured to run according to an edge of an upper connecting opening of a container. Chao discloses a similar bottle teat wherein the circumferential groove (Fig E) is configured to run according to an edge of an upper connecting opening of a container (Fig C).
It would have been obvious to a person having ordinary skill in the art having the teachings of Klag, Rohrig, Bergstroem, and Chao before them, when the application was filed, to have modified the bottle teat of Klag to have a circumferential groove configured to run according to an edge of an upper connecting opening of a container, as taught by Chao, to advantageously prevent any leakage of the contents in the container and prevent the teat from detaching from the container. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731